DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

Response to Amendment
Applicant’s amendment of 01/11/2011 does not place the Application in condition for allowance.
Claims 1-5, 8-10, 21, 23-25 and 28-30 are currently pending.  In response to office action mailed on 07/12/2021, applicant amended claims 1-5, 8-10, 21, 23-25 and 28-30, and canceled claim 22.

Status of the Rejections
Due to applicant’s amendment to claims 1-5, 8-10, 21, 23-25 and 28-30, all rejections from the Office action mailed on 07/12/2021 are withdrawn.  However, upon further consideration, a new ground of rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “a framework around a plurality of silicon particles of the active material layer” in lines 7-8, which renders the claim indefinite. It is not clear whether the plurality of silicon particles is same or different than the silicon content as recited in line 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, 21-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2012/0009483 A1) in view of Hwang (US 2012/0088150 A1). Supporting evidence is provided by “Polyamideimide Properties” as provided by “Polymer Properties Database” (accessed from https://polymerdatabase.com/polymer%20classes/Polyamideimide%20type.html).
Regarding claim 1, Chu discloses a negative electrode ([0008], [0035], [0068], [0083-0084], [0124-0132]), which reads on claimed anode, the anode comprising: 
a current collector ([0086], [0127], [0132], [0141])
an active material layer (negative active material layer) ([0083-0084] and [0124-0126]) on the current collector ([0141]), wherein the active material layer comprises metal-based active material that includes silicon with an amount of 
Chu further discloses that silicon content is 90% to about 98 wt % based on the total weight of the anode ([0126]). Therefore, claimed range (94-97%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Chu further discloses that the active material layer includes an additive (conductive material) ([0126] and [0131]), wherein the additive comprises carbon black ([0131]) such as Super-P ([0164]) as in the case of the instant application ([0057] of instant application). 
Chu further discloses that the active material layer includes a binder ([0126-0128]), wherein the binder is polyamide-imide (PAI) ([0128]), which is a carbon-based binder as in the case of the instant application ([0037] of instant application). 
However, Chen does not explicitly disclose that the active material layer comprises a pyrolytic carbon structure comprising a framework around a plurality of silicon particles of the active material layer.
Hwang discloses an anode for lithium secondary battery (see Abstract) ([0043-0052]) comprising: an active material layer comprising Si-based active material (example 1) and polyamide-imide (PAI) binder (example 1), wherein the active material layer disposed on a current collector (example 1).  Hwang further discloses that the active material layer has been subjected to a pyrolysis at a temperature of 780 oC (example 1).  Hwang further discloses that electrode exhibits excellent swelling suppression characteristics ([0082]).
 oC as taught by Hwang in order to allow for an electrode the exhibits excellent swelling suppression characteristics, as shown by Hwang.
Instant application discloses subjecting the composition to a pyrolysis heat treatment provides a pyrolytic carbon structure that provides a framework around the plurality of silicon particles of the active material layer ([0028] of instant application). Instant application further discloses that the pyrolysis is conducted at 500-800 C ([0039]).
The composition of Chu as modified Hwang is same as instant application (both comprises silicon active material with PAI binder and carbon based additive).  Further, the composition of Chu as modified Hwang is subjected to the pyrolysis treatment at 780 oC (see above), which is within the pyrolysis temperature as disclosed by instant application ([0039]).
Therefore, the pyrolysis treatment of the composition of Chu as modified by Hwang at 780 oC inherently or implicitly forms a pyrolytic carbon structure that provides a framework around the plurality of silicon particles of the active material layer.
Regarding claim 2, Chu further discloses a battery (lithium battery) comprises the anode (see Abstract and [0123-0124]).
Regarding claim 3, Chu as modified by Hwang further discloses that the composition of Chu as modified Hwang is same as instant application (both comprises silicon active material with PAI binder and carbon based additive) (see above).  Further, the composition of Chu as modified Hwang is subjected to the pyrolysis treatment at 750-780 oC (see above), which is within the pyrolysis temperature as disclosed by instant application ([0039]). Therefore, the pyrolysis treatment of the composition of Chu as modified by Hwang at 750-780 oC inherently or 
Regarding claim 4, it is noted that there is no material difference between the anode composition and/or binder of Chu and that of the instant claim (see rejection of claim 1), and therefore, an onset of a pyrolysis must inherently or implicitly occur below 500oC as in case of the instant application. 
Also note that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (polyamide-imide), the properties (pyrolysis or decomposition of the PAI binder) applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Further note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”.   Therefore, an onset of the pyrolysis or decomposition must occur below 500oC. 
Regarding claim 5, it is noted that there is no material difference between the anode composition and/or binder of Chu and that of the instant claim (see rejection of claim 1), and therefore, a pyrolysis or decomposition must inherently or implicitly produces carbonization of the PAI below 600oC as in case of the instant application.
Regarding claim 8, Chu further discloses that the binder comprises polyamide-imide as in the case of the instant application ([0037]).  Chu further discloses the amount of polyamide-imide binder is 1-5 wt% ([0126]), which is within the disclosed amount (4%) of instant application ([0048] of instant application). Therefore, the pyrolytic carbon structure must inherently or implicitly be within 1-5% of weight of the formed the anode (see [0016]) after pyrolysis below 600oC. Therefore, claimed range (4-5%) overlaps with the disclosed range. In In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 9, Chu further discloses that the active material layer includes an additive (conductive material) ([0126] and [0131]), wherein the additive comprises carbon black ([0131]) such as Super-P ([0164]) as in the case of the instant application ([0057] of instant application). Chu further discloses the amount of additive is 1-5 wt% ([0126]), which is within the disclosed amount (4%) of instant application ([0048] of instant application). Therefore, the additive of Chu must inherently or implicitly yields carbon constituting 1-5% of weight of the anode (see [0016]) after pyrolysis below 600oC. Therefore, claimed range (2-6%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 10, Chu further discloses that the active material layer includes an additive (conductive material) ([0126] and [0131]), wherein the additive comprises carbon black ([0131]) such as Super-P ([0164]).
Regarding claim 21, Chu discloses a battery (1) (fig. 3) ([0155]) comprising an anode (negative electrode 2), a cathode (positive electrode 4) and a separator (3) between the anode (2) and the cathode (4) (fig. 3 and [0155]).  Chu further discloses that the negative electrode (2) ([0008], [0035], [0068], [0083-0084], [0124-0132]), which reads on claimed anode, the anode comprises a current collector ([0086], [0127], [0132], [0141]), and an active material layer (negative active material layer) ([0083-0084] and [0124-0126]) on the current collector ([0141]), wherein the active material layer comprises metal-based active material that includes silicon with 
Chu further discloses that silicon content is 90% to about 98 wt % based on the total weight of the anode ([0126]). Therefore, claimed range (94-97%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Chu further discloses that the active material layer includes an additive (conductive material) ([0126] and [0131]), wherein the additive comprises carbon black ([0131]) such as Super-P ([0164]) as in the case of the instant application ([0057] of instant application). 
Chu further discloses that the active material layer includes a binder ([0126-0128]), wherein the binder is polyamide-imide (PAI) ([0128]), which is a carbon-based binder as in the case of the instant application ([0037] of instant application). 
However, Chen does not explicitly disclose that the active material layer comprises a pyrolytic carbon structure comprising a framework around a plurality of silicon particles of the active material layer.
Hwang discloses an anode for lithium secondary battery (see Abstract) ([0043-0052]) comprising: an active material layer comprising Si-based active material (example 1) and polyamide-imide (PAI) binder (example 1), wherein the active material layer disposed on a current collector (example 1).  Hwang further discloses that the active material layer has been subjected to a pyrolysis at a temperature of 780 oC (example 1).  Hwang further discloses that electrode exhibits excellent swelling suppression characteristics ([0082]).
 oC as taught by Hwang in order to allow for an electrode that exhibits excellent swelling suppression characteristics, as shown by Hwang.
Instant application discloses subjecting the composition to a pyrolysis heat treatment provides a pyrolytic carbon framework around the plurality of silicon particles of the active material layer ([0028] of instant application). Instant application further discloses that the pyrolysis is conducted at 500-800 C ([0039]).
The composition of Chu as modified Hwang is same as instant application (both comprises silicon active material with PAI binder and carbon based additive).  Further, the composition of Chu as modified Hwang is subjected to the pyrolysis treatment at 780 oC (see above), which is within the pyrolysis temperature as disclosed by instant application ([0039]).
Therefore, the pyrolysis treatment of the composition of Chu as modified by Hwang at 780 oC inherently or implicitly forms a pyrolytic carbon framework around the plurality of silicon particles of the active material layer.
Regarding claim 23, Chu as modified by Hwang further discloses that the composition of Chu as modified Hwang is same as instant application (both comprises silicon active material with PAI binder and carbon based additive) (see above).  Further, the composition of Chu as modified Hwang is subjected to the pyrolysis treatment at 750-780 oC (see above), which is within the pyrolysis temperature as disclosed by instant application ([0039]). Therefore, the pyrolytic decomposition of the composition of Chu as modified by Hwang at 750-780 oC inherently or implicitly forms a pyrolytic carbon framework that comprises a glassy carbon from pyrolysis of PAI.
oC as in case of the instant application. 
Also note that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (polyamide-imide), the properties (pyrolysis or decomposition of the PAI binder) applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Further note that polyamide-imide (PAI) binder loses its stability or stiffness at a temperature of 370oC as evidenced by “Polymer Properties Database”.   Therefore, an onset of the pyrolysis or decomposition must occur below 500oC. 
Regarding claim 25, it is noted that there is no material difference between the anode composition and/or binder of Chu and that of the instant claim (see rejection of claim 1), and therefore, a pyrolysis or decomposition must inherently or implicitly produces carbonization of the PAI below 600oC as in case of the instant application.
Regarding claim 28, Chu further discloses that the binder comprises polyamide-imide as in the case of the instant application ([0037]).  Chu further discloses the amount of polyamide-imide binder is 1-5 wt% ([0126]), which is within the disclosed amount (4%) of instant application ([0048] of instant application). Therefore, the pyrolytic carbon framework must inherently or implicitly be within 1-5% of weight of the formed the anode (see [0016]) after pyrolysis below 600oC. Therefore, claimed range (4-5%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 29, Chu further discloses that the active material layer includes an additive (conductive material) ([0126] and [0131]), wherein the additive comprises carbon black ([0131]) such as Super-P ([0164]) as in the case of the instant application ([0057] of instant application). Chu further discloses the amount of additive is 1-5 wt% ([0126]), which is within the disclosed amount (4%) of instant application ([0048] of instant application). Therefore, the additive of Chu must inherently or implicitly yields carbon constituting 1-5% of weight of the anode (see [0016]) after pyrolysis below 600oC. Therefore, claimed range (2-6%) overlaps with the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 30, Chu further discloses that the active material layer includes an additive (conductive material) ([0126] and [0131]), wherein the additive comprises carbon black ([0131]) such as Super-P ([0164]).

Response to Arguments
Applicant's arguments with respect to claims 1-5, 8-10, 21-25 and 28-30 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On pages 7 and 8 of Remarks, Applicant argues Hwang does not subject an anode to pyrolysis in order to improve cycle-life characteristics. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang (US 2012/0088150 A1) discloses an anode for lithium secondary battery (see Abstract) ([0043-0052]) comprising: an active material (Si-based active material) ([0008], [0020], [0047] and [0049]); polyamide-imide (PAI) based binder (see Abstract, [0019], [0028], [0040-0041], [0049-0050], and example 1), which reads on instant claimed binder (see instant claim 3 that discloses PAI is the binder that is used to form the anode); and a conductive material such as carbon black ([0051]) which reads on instant claimed additive, wherein the composition has been subjected to a pyrolysis at a temperature of 750-780 oC (see Abstract, [0007], [0019], [0076-0077], example 1, and claim 1) in order to allow for an electrode the exhibits improved cycle-life characteristics as well as excellent swelling suppression characteristics of the electrode.
Although Hwang does not discloses that silicon content is 94-37 wt % based on the total weight of the anode, Chu further discloses that silicon content is 90% to about 98 wt % based on 
Further note that, Hwang in view of Chu teaches the pyrolysis treatment, and thus the claimed pyrolytic carbon framework will inherently or implicitly be formed by the pyrolysis treatment.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721